Title: From John Adams to the President and Corporation of Harvard College, 3 March 1780
From: Adams, John
To: Harvard College


     
     Paris, 3 March 1780. LbC (Adams Papers).
     This was a cover letter for that of 2 March from Antoine Court de Gébelin to the President and Corporation presenting the first six volumes of Gébelin’s nine volume Monde primitif to the college. John Adams’ letter, except for the formal opening and closing, and excerpts from Court de Gébelin’s letter, are printed in note 2 to a letter of 13 Oct. 1780 from Edward Wigglesworth, treasurer of Harvard College, to AA (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963–., 4:4–6). That note also contains an account of the means by which the six volumes reached their destination.
    